

116 HR 6965 IH: Cash Refunds for Coronavirus Cancellations Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6965IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Cohen (for himself, Ms. Underwood, Mr. Carson of Indiana, Mr. Rush, Mr. García of Illinois, Ms. Norton, Mr. Engel, Mr. Cisneros, Mr. Johnson of Georgia, Mr. Correa, Mr. Raskin, Ms. Schakowsky, Mr. Courtney, Mr. Neguse, Ms. Kaptur, Mr. Thompson of California, Mr. Tonko, Mr. Welch, Ms. Tlaib, Mr. Lynch, Mr. Ryan, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for cash refunds for canceled airline flights and tickets during the COVID–19 emergency.1.Short titleThis Act may be cited as the Cash Refunds for Coronavirus Cancellations Act of 2020.2.Cash refunds for canceled airline flights and tickets during the COVID–19 emergency(a)Cash refunds(1)In generalA covered carrier or ticket agent who sells a ticket for a passenger to take a covered flight, and either such flight is canceled by the covered carrier or such ticket is canceled by the passenger, shall promptly offer the passenger a full cash refund for such ticket, including any ancillary fees paid.(2)Alternative form of compensation(A)In generalA covered carrier or ticket agent may also offer an alternative form of compensation determined appropriate by the covered carrier or ticket agent, including credit, voucher, or other mechanism to compensate a passenger, provided that any such offer includes clear and conspicuous notice of a passenger’s right to a cash refund under paragraph (1). (B)No expiration dateAn alternative form of compensation provided pursuant to subparagraph (A) shall remain valid and redeemable by the passenger indefinitely.(3)Retroactive refundsIn the case of a passenger who—(A)received an alternative form of compensation prior to the date of enactment of this Act for a covered flight or ticket for a covered flight canceled by the covered carrier or by the passenger; and (B)has not used such alternative compensation; such passenger may request a cash refund to replace the alternative compensation and the covered carrier or ticket agent shall promptly comply with such request. (4)Reimbursement to ticket agentA ticket agent who provides a cash refund to a passenger under this section, including a retroactive refund under paragraph (3), shall be entitled to prompt reimbursement from any covered carrier for the portion of the ticket price paid to that carrier. (b)Funding(1)In generalSubject to paragraph (2), a covered carrier or ticket agent may use amounts appropriated or otherwise made available to the commercial airline industry in any appropriations enacted on or after March 1, 2020, in response to COVID–19 to pay for the cash refunds under subsection (a), including retroactive refunds under paragraph (3) of such subsection.(2)LimitationA covered carrier may not use amounts appropriated under section 4112 of the Coronavirus Economic Stabilization Act of 2020 (title IV of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136)) to pay for the cash refunds under subsection (a), including retroactive refunds under paragraph (3) of such subsection.(c)DefinitionsIn this section:(1)Air carrierThe term air carrier has the meaning given that term in section 40102 of title 49, United States Code.(2)Covered carrierThe term covered carrier means—(A)any passenger air carrier that had an operating revenue in 2018 that exceeded $1,500,000,000 according to the Bureau of Transportation Statistics; or(B)any passenger foreign air carrier operating a flight to or from the United States.(3)Covered flightThe term covered flight means a flight of a covered carrier that is scheduled to depart from, or arrive at, an airport located in the United States during the COVID–19 emergency period.(4)COVID–19 emergency periodThe term COVID–19 emergency period  means the period—(A)beginning on March 1, 2020; and(B)ending on the date that is 180 days after the later of the expiration of—(i)the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19; or(ii)the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19).(5)Foreign air carrierThe term foreign air carrier has the meaning given that term in section 40102 of title 49, United States Code.(6)Ticket agentThe term ticket agent has the meaning given that term in section 40102 of title 49, United States Code. (7)United StatesThe term United States has the meaning given that term in section 40102 of title 49, United States Code.